The opinion of the court was delivered by
Vredenburgh, J.
One of the reasons assigned for setting aside this return is, that the surveyors have omitted to certify in their return that they had regard to the shortest distance.
The statute, (Nix. Dig. 702, § 5,) expressly enacts that when surveyors of the highways shall lay out, vacate, or alter a public road they shall have regard to the shortest distance.
This was an application to alter the old road leading from Easton to New Brunswick, in the township of Clinton, in the county of Hunterdon. They vacated 25 chains of it, and relaid it, as they say, by laying another road, departing from and never returning into the old road hauling from Easton to New Brunswick, except by another already laid-out road. Now it should appear upon the face of the return that, in so altering this road, the surveyors had regard to the shortest distance, (State v. Lippincott, 1 Dutcher 434,) or the presumption is raised that they disregarded it.
But that in this instance the surveyors had no regard to the shortest distance does not rest upon a mere presumption; the surveyors could not by possibility have had regard to the shortest distance. The part of the old road leading from Easton to New Brunswick vacated is a *385straight lino, of tho length of about 25 chains; but to and from the same points by the road, as altered, it is at least, 35 chains, or, in other words, to get from Easton to New Brunswick by the road, as altered, one would have to travel 10 chains lurt,her than before. As appears by the map appended to the return, the part vacated was the hypothenuse of a right angled triangle, and the road, as shortened by the surveyors, was the other two sides. And the surveyors have neglected to append to their return a demonstration, that the two sides of a triangle are shorter than the remaining side. It is apparent that the surveyors have omitted to certify that they had regard to the shortest distance intentionally, and because they could not do so with truth, that the alteration was made to accommodate some local interest, in total disregard of the shortest distance.,
Eet the return be set aside.
Cited in State v. Essex Public Road Board, 8 Vr. 275.